
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10(a)


DESCRIPTION OF KATE SPADE & COMPANY
2015 EMPLOYEE INCENTIVE PLAN (CASH)

For the 2015 fiscal year, Kate Spade & Company maintained a bonus plan for full
time salaried employees under which bonuses were earned based upon either
Adjusted operating income of the segment or total Company, as measured against
pre-established targets, and, as applicable, departmental performance
considerations and the achievement of individual goals, subject to certain terms
and conditions. In addition, for the 2015 fiscal year, Kate Spade & Company
maintained a bonus plan for certain executives under which bonuses were earned
based on total Company Adjusted operating income, also as measured against
pre-established targets, and, as applicable, departmental performance
considerations and the achievement of individual goals, subject to certain terms
and conditions. A similar bonus plan is anticipated for 2016, with financial
targets measured based on similar metrics.

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10(a)

